Appeal by defendant, as limited by his motion, from a sentence of the County Court, Orange Coifnty, imposed June 28, 1974, upon his conviction of attempted criminal possession of a controlled substance in the sixth degree, upon his plea of guilty. Sentence reversed, on the law, and case remanded to the County Court for resentence. Although defendant pled guilty to a Class E felony (Penal Law, §§ 220.06, 110.05, subd 7), the minutes of the sentence reveal that the sentencing court might have believed that defendant pled to a Class D felony. Cohalan, Acting P. J., Christ, Brennan, Munder and Shapiro, JJ., concur.